Citation Nr: 1025536	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
In March 2009, the Board inter alia denied entitlement to service 
connection for posttraumatic stress disorder.  The Veteran 
appealed.  In April 2010 the United States Court of Appeals for 
Veterans Claims granted a joint motion to remand.  

In light of the joint motion and the decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the issue has been restyled.  In 
Clemons the United States Court of Veterans Appeals held that 
although a claimant may identify a particular mental condition on 
the claims form accompanying his application for VA benefits, the 
scope of the claim cannot be limited only to the condition 
stated, "but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the symptoms 
the claimant describes; and the information the claimant submits 
or that VA obtains in support of the claim."  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a June 2010 correspondence, the Veteran stated that he wished 
to testify before a Veterans Law Judge at a videoconference 
hearing.  See 38 C.F.R. § 20.700 (2009).  The Veteran has not yet 
been afforded, nor has he been scheduled for, such a hearing. 

In order to fully and fairly adjudicate the Veteran's appeal, 
this case is REMANDED for the following action:

The RO should schedule the Veteran to 
appear for a videoconference hearing 
before a Veterans Law Judge.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  The Veteran and his 
representative must be notified of the 
date and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b). After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


